DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Webb (US PAT 8154452). 
In regards to claims 1, 6 and 15, Webb discloses an array antenna calibration method and apparatus (Webb Abstract) comprising: 
measuring a signal loop comprising mutual coupling between antennas included in an array antenna (Webb Col. 1 line 45-65); 
calculating a ratio (Web Col. 5 EQ. 1, EQ. 3  Col. 6 EQ. 4) of a reception (RX) signal received by each antenna (Web Col. 5 EQ. 1, EQ. 3 note: this reads on antenna element R1) to an RX signal received by a reference antenna (Web Col. 5 EQ. 1 note: this reads on antenna element R1) of the array antenna based on a result of the measuring; and 
performing calibration of the array antenna based on the ratio (Webb Abstract, Col. 6 line 20-30).
In regards to claims 2 and 7, Webb discloses an array antenna calibration method and apparatus as described above. Webb further discloses the measuring comprises measuring a signal loop comprising an antenna connected to a transceiver in a transmission (TX) mode (Web Col. 5 line 1-30 note: this read on elements transmit) and an antenna connected to a transceiver in an RX mode (Web Col. 5 line 1-30 note: this read on elements receive).
In regards to claims 4 and 9, Webb discloses an array antenna calibration method and apparatus as described above. Webb further discloses the performing comprises: performing calibration of an amplitude based on the ratio; and performing calibration of a phase based on the ratio (Web Abstract, EQ. 1-EQ. 4).
In regards to claim 11, Webb discloses an array antenna system comprising: a plurality of transceiver units arranged in a form of a lattice, wherein each of the plurality of transceiver units comprises: a plurality of antennas arranged in a form of a lattice (Web Fig. 5 Col. 6 line 30-50); and a transceiver (Web Col. 5 line 1-30 note: this read on elements transmit or receive).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Li (JP 2018157533).
In regards to claims 5 and 10, Webb discloses an array antenna calibration method and apparatus as described above. Webb fails to teach performing row calibration of antennas of each of rows in the array antenna based on a first antenna of each of the rows; and performing column calibration of first antennas of the rows. However, Li discloses performing row calibration of antennas of each of rows in the array antenna based on a first antenna of each of the rows; and performing column calibration of first antennas of the rows (Li Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Li’s antenna in Webb’s method, so antenna calibration can be easily performed (Li Abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Kamgaing (US 20180316383).
In regards to claim 12Web discloses an array antenna system as described above. Webb fails to teach the transceiver comprises: a plurality of switches configured to select a path connected to each of the antennas; and a power combiner configured to combine selected paths. However, Kamgaing discloses transceiver (Kamgaing paragraph 0018) comprises: a plurality of switches (Kamgaing Fig. 1 Item 122 and 132) configured to select a path connected to each of the antennas (Kamgaing Fig. 1 antenna 191, 192…antenna N); and a power combiner (Kamgaing Fig. 1 Item118) configured to combine selected paths. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kamgaing’s transceiver in Webb’s system for improving operation frequency range (Kamgaing paragraph 0002).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Kudoh (US PAT 6052086).
In regards to claim 13 Web discloses an array antenna system as described above. Webb fails to teach the plurality of antennas comprise patch antennas arranged at vertices. However, Kudoh discloses the plurality of antennas comprise patch antennas arranged at vertices (Kudoh Fig. 1, 3, 7 and 8 Item 12a Col 4 line 45-55, Col. 8 line 45-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kudoh’s patch antenna in Webb’s system for improving directivities (Kudoh Col. 1 line 30-50).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Minarik (US PAT 6018644).
In regards to claim 14 Web discloses an array antenna system as described above. Webb fails to teach a first power combiner configured to combine transmission (TX) ports of each of the plurality of transceiver units; and a second power combiner configured to combine reception (RX) ports of each of the plurality of transceiver units, wherein each of the plurality of transceiver units comprises a TX port and an RX port. However, Minarik discloses a first power combiner (Minarik Fig. 5 Item 92) configured to combine transmission (TX) ports (Minarik Fig. 5 Item 90, 96 and 98) of each of the plurality of transceiver units; and a second power combiner (Minarik Fig. 5 Item 142) configured to combine reception (RX) ports (Minarik Fig. 5 Item 162, 170 and 178) of each of the plurality of transceiver units, wherein each of the plurality of transceiver units comprises a TX port and an RX port (Minarik Col. 4 line 35-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Minarik’s power combiner in Webb’s system for improving connectivity (Minarik Col. 4 line 35-50).
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641